NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
FISCHER S.A. COMERCIO, INDUSTRIA AND
AGRICULTURA AND CITROSUCO NORTH
AMERICA, INC.,
Plaintiffs-Appellants,
V.
UNITED STATES,
Defendo:nt-Appellee,
and _
FLORIDA CITRUS MUTUAL, A. DUDA & SONS,
CITRUS WORLD, INC., AND SOUTHERN GARDENS
CITRUS PROCESSING CORPORATION,
Defendants-Appellees.
2011-1152
Appea1 from the United States Court of Internationa1
Trade in case no. 08-CV-0277, Judge Gregory W. Carman.
ON MOTION
ORDER

FISCHER SA COMERCIO V. US 2
Fischer S.A. Con1ercio, Industria and Agricultura and
Citrosuco North America, Inc. move for an 120-day exten-
sion of time, until Ju1y 5, 2011, to file their brief
Accordingly,
I'r ls ORDERED THAT:
T]:1e motion is granted in part. The appellants open-
ing brief is due May 6, 2011. No further extensions
should be anticipated
FoR THE CoURT
 0 9 2011 lsi Jan Horba1y -
Date J an Horbaly
C1erk
ccc Robert G. Kalik, Esq.
Patryk J. Drescher, Esq.
MattheW T. McGrath, ESq. '
U.8. m UB FU
s2 1 THE FEDE L ClRCU\T
FEB~09 2011
JAN _HDRBAL¥
0LEH£